UNITED STATES DISTRICT COURT

DISTRICT OF PUERTO RICO he

E

st

Luis Arana Santiago $5
Plaintiff Civil No.:19cv02128 ste

“7

VS. *

=

=

Luis Tapia Maldonado, in his personal capacity;
José Heredia Rodriguez; Vivian Vélez Vera;
Marisol Diaz Ocasio

RE: Constitutional Rights
Defendants Torts

 

 

MOTION IN OPPOSITION

TO THE HONORABLE COURT:

Plaintiff, Luis Arana Santiago, litigating pro se, hereby moves this Honorable Court to deny
Mr. Josué N. Torres Crespo’s appearance as attorney of record on behalf of co-defendants
Luis Tapia-Maldonado, José Heredia- Rodriguez and Marisol Diaz- Ocasio (‘“co-

defendants”) in the above- captioned case. An Affidavit in support is attached.
FACTUAL BACKGROUND

1. On February 24, 2021, Plaintiff asked this Honorable Court to impose Sanctions on
co-defendants Luis Tapia-Maldonado, José Heredia- Rodriguez and Marisol Diaz-

Ocasio, because according to some documents that the Plaintiff submitted to this

Ma eRYOD RWS

O03 Lola iSid Sn
WAN

4

3
tte ‘ol

a.

=
Court, it appears that the President of the University of Puerto Rico had been
providing legal representation to said co-defendants without the authorization of the
Secretary of Justice, in violation of Law No. 9 of November 26', 1975, amendments
to Law 104 of June 29, 1955, known as “Act on Claims and Suits against the
Commonwealth”.

2. On March 21, 2021, Mr. Josué N. Torres Crespo submitted to this Honorable Court a
document entitled “Notice of Appearance and Request of Extension of Time”, in
which he informed that “The Department of Justice” has assigned him as counsel to
represent the co-defendants in the above-captioned case. Therefore, he requested this
Court to allow his appearance as attorney of record on behalf of the co-defendants in
the above-captioned case.

LEGAL FRAMEWORK
ACT NO.104

3. Act. No. 104, known as “Act on Claims and Suits against the Commonwealth”, as
amended by Act. No. 9 of November 26, 1975, provides legal representation of public
employees under certain circumstances. Specifically, Act. No. 9 provides as follows:

Section 12 - Lawsuits against officials and employees of the E.L.A. (32
L.P.R.A § 3085)

Every official, former official, employee or former employee of the
Commonwealth of Puerto Rico that is sued for damages in its personal
capacity, when the cause of action is based on alleged violations of the
plaintiffs civil rights, due to acts or omissions incurred in good faith, in

the course of their work and within the framework of their duties, may

 

1 PR Laws Ann tit 32, §3077 et seq.
request that the Commonwealth of Puerto Rico provide legal
representation and subsequently assume the payment of any sentence

that may fall upon the public employee.

Section 13 - Legal representation of the Secretary of Justice. (32
L.P.R.A § 3086)

Any officer, former officer, employee or former employee who is
interested in being covered by the provisions of Article 12 of this law
(32 L.P.R.A. § 3085) shall: (a) Request in writing legal representation
from the Secretary of Justice stating the facts occurred before making
any allegation. Provided, that in those cases where it is essential to
make such an allegation to safeguard their rights or interests and needs
to be filed within five (5) days of being summoned, the defendant may
request legal representation from the Secretary of Justice after the
responsive allegation but within ten (10) days of having been
summoned. The Secretary of Justice may allow exceptions to this rule
when there are causes that justify it; (b) Cooperate in good faith with
the Secretary of Justice in the investigation that he conducts of the facts
alleged in the lawsuit and also cooperate during all subsequent legal

proceedings.

Section 15 - Acts or omissions not included. (32 L.P.R.A § 3088)

The provisions of Articles 12 et seq. of this law (32 L.P.R.A. secs.
3085 et seq.) will not cover the following acts or omissions incurred by
an official, former official, employee or former employee: (a) When
they constitute a crime. (b) When they occur outside the framework of
their official functions. (c) When there is inexcusable negligence. (d)
When jurisprudentially a different mle of law has been established

through final and firm sentence.
ACT NO. 146

4. In pertinent part, Chapter II of Act No. 146, known as “Puerto Rico Penal Code”

provides as follows.
CHAPTER IT -CRIMES AGAINST THE SECURITY OF TRANSACTIONS

Section 211 - Forgery of documents. (33 L.P.R.A. § 5281)

Any person who, for the purpose of defrauding, makes, in whole or in
part, a document, false instrument or writing, by which it is created,
transferred, terminated or otherwise affects any right, obligation or
interest, or that falsely alters, limits, suppresses or destroys, totally or
partially, a true one will be sanctioned with imprisonment for a fixed
term of three (3) years. If the convicted person is a legal entity, it will
be sanctioned with a fine of up to ten thousand dollars ($ 10,000). Act
No. 146 of July 30, 2012, as amended, known as “Penal Code of
Puerto Rico” of 2012, Section 211. (Our emphasis.)

Section 212 - Jdeological falsehood. (33 L.P.R.A. § 5282)

Any person who with the purpose of defrauding make in a public or
private document, false statements concerning a fact to which the
document attests and, in the case of a private document, has legal
effects to the detriment of another person, will be penalized
imprisonment for a fixed term of three (3) years. If the convicted
person is a legal person, it will be sanctioned with a fine of up to ten
thousand dollars ($ 10,000). Act No. 146 of July 30, 2012, as amended,
known as “Penal Code of Puerto Rico” of 2012, Section 212

(Our Emphasis.)
GENERAL REGULATION OF THE UNIVERSITY OF PUERTO RICO
5. In pertinent part, the General Regulations of the University of Puerto Rico provide as
follows:
Article 35 - Disciplinary Actions
Section 35.2 - Conduct Subject to Disciplinary Action

Section 35.2.8 - Acts that under the canons of moral responsibility

prevailing in the community constitute immoral conduct.

Section 35.2.12 - Malicious alteration or falsification of grades,
files, cards and other official documents of the University of Puerto
Rico, of another University or the government, with the purpose of
passing them as genuine and true, in order to obtain benefit in some
university or university dependency or to achieve some illegal purpose.
Likewise, it will be subject to disciplinary sanction to pass or
circulate as genuine and true any document knowingly that it is

false or it had being altered. (Our Emphasis.)

Section 35.2.18 - Conduct that constitutes a crime under the laws of the
Commonwealth of Puerto Rico and is detrimental to the good name of

the University.

Section 35.2.19 - Violations of the University Law, the provisions of

this Regulation and other university regulations.

6. As we have mentioned in the Complaint, the acts committed by co-defendants revolve
around a fabrication of a sexual harassment complaint against the Plaintiff in which

they bribed Plaintiff's students to help them to accomplish Plaintiff's termination
from his job. Defendants Marisol Diaz-Ocasio and Vivian Vélez-Vera were
particularly mentioned by the students, and defendant José Heredia-Rodriguez knew
that “some measures” were taken in order for the complainant student, Génesis Vélez-
Feliciano, to be able to finish the semester. Defendant Luis Tapia- Maldonado knew
or should have known about what happened when he succeeded defendant José
Heredia-Rodriguez as acting rector of the University of Puerto Rico in Utuado?.

7. Specifically, co-defendants are implicated in illicitly having changed students’ failing
grades of (F) to a passing grade of (C), in one of the courses taught by the Plaintiff, in
violation of pertinent university regulations, namely, Certification No. 40 of the
Administrative Board of the University of Puerto Rico in Uuado. Through this illicit
action, co-defendants enticed and guided the student Génesis Vélez- Feliciano to file
a sexual harassment complaint against the Plaintiff, and secured the testimony against
the Plaintiff of three (3) of her classmates.

8. It is Plaintiff's position that an illicit change of students’ final grade is not an act
made in good faith nor it was done within the framework of co-defendants duties. It is
also Plaintiffs position that an illicit change of students’ grades is a violation of
Section 211 and Section 212 of the Puerto Rico Penal Code. Therefore, Section 15
(a), (b) and (c) of Act No. 104 makes the state’s legal representation unavailable to
the co-defendants, according to our opinion.

9. According to Act. No. 104, the defendants had until March 10, 2020, approximately,

to ask for legal representation from “The Secretary of Justice” in the present case.

 

? The exact part played by each one of the co-defendants in the illicit change of grades of the students should be
known after discovery.
10. However, on March 21, 2021, more than a year later, Mr. Josué N. Torres Crespo

11.

submitted to this Honorable Court a notice of appearance on behalf of the co-
defendants and informed that “The Department of Justice” has recently assigned him
the legal representation of the co-defendants in the present case. This is certainly in
conflict with Section 13 of Act. No. 104.

As far as the Plaintiff knows, no Administrative Complaint was ever issued against
the co-defendants by the University of Puerto Rico with the purpose of imposing
disciplinary actions against them, even with all the possible violations they have
committed against The University of Puerto Rico General Regulations as stated in
paragraph five (5) above, and surely, no serious investigation was ever made about
what happened’, in spite of the serious misconduct in which the co-defendants are

implicated.

12. On the other hand, is apparent that “The Department of Justice” is not interested in

prosecuting the co-defendants for possible violations of Section 211 and Section 212

of the Puerto Rico Penal Code.

13. Consequently, so far the co-defendants have not been held accountable by the

University of Puerto Rico or by the State for altering government documents, and
have not been submitted to any administrative or judicial process related to their

actions.

 

3 In support of this, the Plaintiff was never invited to a hearing, even when he was the Professor in the course where
the illicit change of grades happened.
14. It is Plaintiff's position that allowing Mr. Josué N. Torres Crespo to represent the co-

defendants in the present case will be in conflict with Act No. 104 for the reasons that

we have explained above.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant the present

motion, and deny Mr. Josué N. Torres Crespo’s petition to be allowed to represent the

co-defendants in the present case.

‘ This 23"! day of March 2021.

Luis § Arana Santiago
PRO SE

P.O. Box 500
Orocovis, PR, 00720

arana2121@yahoo.com
(787) 624-9583
CERTIFICATE OF SERVICE

I certify that on March 23, 2021, I sent a copy of the foregoing “MOTION IN

OPPOSITION” to the email address of all counsel and parties on record.

This the 23" day of March 2021.

NOLLA, PALOU & CASELLAS, LLC
PO Box 195287

San Juan, PR 00919-5287
jmc@npclawyers.com

JOSUE N. TORRES CRESPO
USDC No.229805

Department of Justice of Puerto Rico
Federal Litigation Division

P.O. Box 9020192

San Juan, Puerto Rico 00902-0192
jntorres@justicia.pr.gov

TANIA TORRES HALAIS
Pirillo Law LLC

1550 Ponce de Leon Ave.
5th Floor

San Juan, PR 00909
ttorres@pirillolaw.com

 

ZZ Ze

Luis S Arana Santiago
PRO SE*

P.O. Box 500
Orocovis, PR, 00720
arana2121@yahoo.com
(787) 624-9583

* Plaintiff is not registered in any automatic response system like SUMAC or CM/ECF. Therefore, all
correspondence regarding this Complaint should be sent to the contact information provided in this document.
